Citation Nr: 0927240	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right shoulder 
tendonitis/muscle strain (claimed as a right shoulder and 
right arm disorder).

2.  Entitlement to service connection for a low back 
disability to include as secondary to the service connected 
bilateral foot disabilities.

3.  Entitlement to service connection for bilateral ankle 
disabilities to include as secondary to the service connected 
bilateral foot disabilities.

4.  Entitlement to service connection for bilateral knee 
disabilities to include as secondary to the service connected 
bilateral foot disabilities.

5.  Entitlement to service connection for bilateral hip 
disabilities to include as secondary to the service connected 
bilateral foot disabilities.

6.  Entitlement to an increased rating for dysthymic disorder 
with mild depression (psychiatric disability), currently 
evaluated as 30 percent disabling.

7.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30, based on a period of convalescence 
following surgery in 1998.

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

(The issue regarding the denial of an extension of a 
delimiting date beyond April 16, 2005, for educational 
benefits under Chapter 30, is the subject of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from November 1991 to 
April 1995.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In July 2005 the Board issued a decision denying the 
Veteran's petition to reopen a previously-denied claim for 
service connection for a right arm and right shoulder 
disorder, based on a finding that new and material evidence 
had not been received since the last final denial of the 
claim.

(The same July 2005 Board action remanded the issue of 
entitlement for a rating in excess of 30 percent for a 
bilateral foot disorder to the RO for further development; 
that issue is still being developed by the RO and has not yet 
been returned to the Board for further appellate review.)

The Veteran subsequently appealed the Board's decision to the 
U. S. Court of Appeals for Veterans Claims (Court).  In 
January 2007 the Court granted a Joint Motion requesting that 
the Board's decision be vacated and remanding the matter for 
further action in compliance with the Order.

The Board notes that in September 2005, the Veteran claimed 
service connection for poor circulation in the lower 
extremities as well as clear and unmistakable error (CUE) in 
the October 2003 rating action that increased the rating for 
the bilateral foot disabilities.  Although these issues were 
not addressed in a September 2006 rating action, the RO has 
now initiated development on these claims. 

This issue regarding reopening the claim for a right shoulder 
disability was remanded in August 2007 and has been returned 
for review by the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the prior remand, the Board requested that the RO/AMC send 
a letter to the Veteran that complies with the dictates of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which established 
new requirements regarding the Veterans Claims Assistance Act 
of 2000 (VCAA) notice and claims that had been previously 
denied.  

While a letter was sent to the Veteran that noted her claim 
for service connection for a right shoulder was denied 
because it was not well grounded, the Board finds that this 
letter is insufficient.  It does not notify the Veteran of 
the underlying reason for denial, that is, there was an 
absence of a diagnosed right shoulder disability at that 
time.  On remand, the Veteran should be given appropriate 
notice with regard to her application to reopen her claim of 
service connection for a right shoulder disability to include 
the underlying reason for the original denial of the claim.

In a statement received in June 2006, the Veteran noted that 
she was receiving VA vocational rehabilitation, as well as 
Social Security Administration (SSA) benefits.  These records 
should be obtained and included in the claims folder.  

In a letter received in June 2009, the Veteran's 
representative indicated that the claims file had not been 
and therefore an updated VA Form 646 would not be submitted.  
Following the requested development outlined in this remand, 
the representative should be allowed to review the claims 
folder.  

In a letter received in June 2009, the Veteran's private 
attorney requested additional time to submit additional 
evidence.  The Board notes that a copy of the attorney's fee 
agreement has not been associated with the claims file.  This 
document should be associated with the claims file.  

In a letter received in July 2007, the Veteran requested a 
hearing.  Although she did not specify the type of hearing 
she wanted to attend, this should be clarified and a hearing 
should be scheduled.  

In a September 2006 rating action, the RO denied in pertinent 
part, service connection for a low back, bilateral ankle, 
bilateral hip, and bilateral knee disabilities as well as 
entitlement to a temporary total convalescent rating under 
38 C.F.R. § 4.30, based on a period of convalescence 
following surgery in 1998.  The RO also increased the rating 
for the service connected psychiatric disorder.  

In a statement received in January 2007, the Veteran noted 
disagreement with denials of service connection as well as 
the 30 percent rating assigned to the psychiatric disability.  
The Veteran's representative also filed a notice of 
disagreement (NOD) in May 2007 to the denial of a temporary 
total convalescent rating under 38 C.F.R. § 4.30.  The Board 
notes that the RO is currently developing these claims, and 
it appears that a temporary folder exists; however, a 
statement of the case (SOC) has not been issued.  

Further, the RO denied a TDIU in a May 2007 rating action.  
In a statement received in June 2007, the Veteran requested 
that the RO reconsider this decision.  Reviewing a July 2007 
deferred rating decision it appears that the RO did not 
consider this statement a NOD.  The Board construes this as a 
NOD.  Therefore, a SOC should be issued regarding this claim.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
a VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the specific information 
or specific evidence needed to reopen the 
claim based on new and material evidence.

2.  The RO/AMC should obtain from the SSA 
the records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO/AMC should obtain the VA 
vocational rehabilitation folder and 
associate it with the claims folder.

4.  The RO/AMC should attempt to clarify 
the Veteran's request for a hearing and 
schedule the appropriate hearing or video 
conference.

5.  The RO/AMC should obtain the Veteran's 
private attorney's fee agreement and 
associate with the claims folder.

6.  The RO/AMC should issue a SOC 
concerning the issues of service 
connection for low back, bilateral ankle, 
bilateral hip, and bilateral knee 
disabilities; entitlement to a temporary 
total convalescent rating under 38 C.F.R. 
§ 4.30, based on a period of convalescence 
following surgery in 1998; an increased 
rating for the service connected 
psychiatric disorder; and entitlement to a 
TDIU.  

7.  If any benefit sought on appeal, for 
which a NOD has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




